Case 2:20-cv-19047-JXN-ESK Document 41-34 Filed 07/30/21 Page 1 of 4 PageID: 1565




          TENGWALL DECLARATION
                EXHIBIT 1
     Case 2:20-cv-19047-JXN-ESK Document 41-34 Filed 07/30/21 Page 2 of 4 PageID: 1566
EX-99.1 2 d704097dex991.htm EX-99.1
                                                                                 Exhibit 99.1
   Case 2:20-cv-19047-JXN-ESK Document 41-34 Filed 07/30/21 Page 3 of 4 PageID: 1567
TABLE OF CONTENTS


About AOBC                                                                                                                                                  3
About this Report                                                                                                                                           3
I. The Foundation For Engagement on Politicized Issues                                                                                                      4
II. AOBC’s Good Faith Efforts in Preparing This Report                                                                                                      5
III. Summary of Proposed Actions                                                                                                                            5
IV. Evidence of Monitoring of Violent Events Associated with Products Produced by the Company                                                               6
V. Efforts Underway to Research and Produce Safer Firearms and Firearm Products                                                                             8
VI. Assessment of the Corporate Reputational and Financial Risks Related to Gun Violence in the U.S                                                       14
VII. Conclusion                                                                                                                                           18
Appendix A – Principles for Responsible Engagement                                                                                                       A-1
Appendix B – A Cautionary Note on the Context for this Report                                                                                            B-1
Appendix C – ICCR Investor Statement on Gun Violence                                                                                                     C-1
Appendix D – Company Safety Initiatives                                                                                                                  D-1


CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS

This report contains forward-looking statements based on management’s             costs of raw materials and components; speculation surrounding fears of
current expectations relating to our operations and business prospects.           terrorism and crime; our anticipated growth and growth opportunities; our
Words such as “estimate,” “project,” “predict,” “will,” “would,”                  ability to increase demand for our products in various markets, including
“should,” “could,” “may,” “anticipate,” “plan,” “intend,” “believe,”              consumer, law enforcement, and military channels, domestically and
“expect,” “goal,” “target,” “likely,” or similar expressions that convey          internationally; our penetration rates in new and existing markets; our
the prospective nature of events or outcomes generally indicate forward-          strategies; our ability to maintain and enhance brand recognition and
looking statements. Such forward-looking statements are qualified by              reputation; risks associated with the establishment of our new logistics
important risks, uncertainties, and factors that could cause results to           facility; our ability to introduce new products; the success of new
differ materially from those reflected by such forward-looking                    products; our ability to expand our markets; our ability to grow our
statements. Such factors include, but are not limited to, economic, social,       Outdoor Producrts & Accessories Segment; our ability to integrate
political, legislative, and regulatory factors; the potential for increased       acquired businesses in a successful manner; the general growth of our
regulation of firearms and firearm-related products; actions of social            outdoor products and accessories business; the potential for cancellation of
activists that could have an adverse effect on our business; the impact of        orders from our backlog; and other risks detailed from time to time in our
lawsuits; the demand for our products; the state of the U.S. economy in           reports filed with the SEC, including our Annual Report on Form 10-K for
general and the firearm industry in particular; general economic                  the fiscal year ended April 30, 2018.
conditions and consumer spending patterns; our competitive
environment; the supply, availability and

                                                                              2
   Case 2:20-cv-19047-JXN-ESK Document 41-34 Filed 07/30/21 Page 4 of 4 PageID: 1568
                                                                            A
                                        APPENDIX A: PRINCIPLES FOR RESPONSIBLE ENGAGEMENT

                          STAKEHOLDERS OF AOBC, INCLUDING EQUITY SHAREHOLDERS, WHO WISH TO
                           HAVE A DIALOGUE WITH THE COMPANY, SHOULD UNDERSTAND THAT THESE
                                             PRINCIPLES ARE CORE TO AOBC.

                                                                      1.
  The Second Amendment of the United States Constitution guarantees the right of private citizens to keep and bear arms. AOBC recognizes that its
                               customers view the Company as a steward of this right and will act accordingly.

                                                                         2.
      The Supreme Court’s 2008 ruling in District of Columbia v. Heller confirming the broad rights of citizens to possess firearms is settled law.

                                                                          3.
As a manufacturer of firearms for the lawful use by citizens, AOBC recognizes its responsibility to its shareholders, its employees, and its customers to
                                                            defend the Second Amendment.

                                                                           4.
 AOBC accepts its responsibility to its shareholders to determine threats or benefits of regulatory proposals relating to firearm rights, and will support
         only those regulatory proposals that are consistent with the Second Amendment and that deliver demonstrable societal benefits.

                                                                      5.
 AOBC will engage in advocacy through education, communication, and public affairs efforts on behalf of its shareholders, employees, and customers
            opposing the imposition of onerous and unnecessary regulations adversely impacting citizens’ Second Amendment rights.

                                                                          6.
AOBC will work for a better and more consistent application of existing local, state, and federal laws regarding the sale, acquisition, use, manufacture,
                      and distribution of our firearms as a primary means of reducing criminal gun use and its related harm.

                                                                         7.
AOBC has a fiduciary responsibility to grow shareholder value and to engage in activities that will allow the Company to flourish amidst a complicated
                                                                 political climate.

                                                                            8.
AOBC will remain focused on the manufacture and distribution of firearms that meet market needs and will not sacrifice shareholder value in pursuit of
 technologies or products that destroy shareholder value or that serve only the purpose of advancing the agendas of third-parties who do not otherwise
                                                              agree with these Principles.

                                                                        9.
                                   AOBC is committed to promoting the legal, responsible, and safe use of firearms.

                                                                       10.
AOBC supports a comprehensive discussion regarding reducing criminal and violent acts in our communities, including those committed with guns, and
                      will consider any good-faith proposal, provided that such proposal is consistent with these Principles.

                                                                           A-1
